Case 1:20-cv-00070-JAW Document 11 Filed 06/01/20 Page 1 of 3                 PageID #: 75



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


DONALD CAIN,                               )
                                           )
              Plaintiff,                   )
                                           )
v.                                         )      1:20-cv-00070-JAW
                                           )
HUNTER TZOVARRAS, et al.,                  )
                                           )
              Defendants                   )

                RECOMMENDED DECISION AFTER REVIEW OF
                 COMPLAINT PURSUANT TO 28 U.S.C. § 1915(e)

       Plaintiff seeks to recover for damages allegedly resulting from negligent legal

representation in a criminal proceeding in this Court. (Complaint, ECF No. 1.) In 2018,

after Plaintiff pled guilty to a criminal charge, the Court sentenced Plaintiff to a term of

imprisonment, which term he is currently serving. Plaintiff has joined as defendants his

former attorney, Hunter Tzovarras, and Bryan Kirsch, whom Plaintiff identifies as an

“insurance agent/attorney.” (Id.)

       Plaintiff filed an application to proceed in forma pauperis (ECF No. 7), which

application the Court granted. (ECF No. 8.) In accordance with the in forma pauperis

statute, a preliminary review of Plaintiff’s complaint is appropriate. 28 U.S.C. § 1915(e)(2).

       Following a review of Plaintiff’s complaint pursuant to 28 U.S.C. § 1915(e)(2), I

recommend the Court dismiss Plaintiff’s complaint against Defendant Kirsch.
Case 1:20-cv-00070-JAW Document 11 Filed 06/01/20 Page 2 of 3                  PageID #: 76



                                         Discussion

        The federal in forma pauperis statute, 28 U.S.C. § 1915, is designed to ensure

meaningful access to the federal courts for those persons unable to pay the costs of bringing

an action. When a party is proceeding in forma pauperis, however, “the court shall dismiss

the case at any time if the court determines,” inter alia, that the action is “frivolous or

malicious” or “fails to state a claim on which relief may be granted” or “seeks monetary

relief against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B).

“Dismissals [under § 1915] are often made sua sponte prior to the issuance of process, so

as to spare prospective defendants the inconvenience and expense of answering such

complaints.” Neitzke v. Williams, 490 U.S. 319, 324 (1989).

       When considering whether a complaint states a claim for which relief may be

granted, courts must assume the truth of all well-plead facts and give the plaintiff the

benefit of all reasonable inferences therefrom. Ocasio-Hernandez v. Fortuno-Burset, 640

F.3d 1, 12 (1st Cir. 2011). A complaint fails to state a claim upon which relief can be

granted if it does not plead “enough facts to state a claim to relief that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       Although a pro se plaintiff’s complaint is subject to “less stringent standards than

formal pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519, 520 (1972), this is

“not to say that pro se plaintiffs are not required to plead basic facts sufficient to state a

claim,” Ferranti v. Moran, 618 F.2d 888, 890 (1st Cir. 1980). To allege a civil action in

federal court, it is not enough for a plaintiff merely to allege that a defendant acted

unlawfully; a plaintiff must affirmatively allege facts that identify the manner by which the

                                              2
Case 1:20-cv-00070-JAW Document 11 Filed 06/01/20 Page 3 of 3                   PageID #: 77



defendant subjected the plaintiff to a harm for which the law affords a remedy. Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009).

       Here, Plaintiff has not alleged that Defendant Kirsch represented him during the

criminal proceeding and has not otherwise alleged any facts that would support a claim

against Defendant Kirsch. Accordingly, the dismissal of any claims against Defendant

Kirsch is appropriate.

                                         Conclusion

       Based on the foregoing analysis, after a review in accordance with 28 U.S.C. § 1915,

I recommend the Court dismiss Plaintiff’s complaint against Defendant Kirsch.

                                           NOTICE

               A party may file objections to those specified portions of a magistrate
       judge’s report or proposed finds or recommended decisions entered pursuant
       to 28 U.S.C. Section 636(b)(1)(B) for which de novo review by the district
       court is sought, together with a supporting memorandum, within fourteen (14)
       days of being served with a copy thereof.

              Failure to file a timely objection shall constitute a waiver of the right
       to de novo review by the district court and to appeal the district court's order.

                                           /s/ John C. Nivison
                                           U.S. Magistrate Judge

       Dated this 1st day of June, 2020.




                                               3
